Exhibit 10.11
A.M. CASTLE & CO.
RESTRICTED STOCK AWARD AGREEMENT
A.M. CASTLE & CO.
2008 RESTRICTED STOCK, STOCK OPTION
AND EQUITY COMPENSATION PLAN
GRANTEE:
ADDRESS:
SOCIAL SECURITY NUMBER:
NUMBER OF SHARES OF RESTICTED STOCK:
DATE OF GRANT:
     This is an award agreement (the “Award Agreement”) between A.M. Castle &
Co., a Maryland corporation (the “Corporation”) and the individual named above
(the “Grantee”). The Corporation hereby grants to the Grantee an aggregate of
the above-stated number of shares of Common Stock of the Corporation on the
terms and conditions contained herein and in the Corporation’s 2008 Restricted
Stock, Stock Option and Equity Compensation Plan approved by the shareholders
April 24, 2008, as may be amended from time to time (the “Plan”). Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
them in the Plan.
     1. Vesting of Restricted Stock. Subject to the terms and conditions of this
Award Agreement and the Plan, the Restricted Stock shall vest as follows:
NUMBER OF SHARES:                                   VESTED ON OR AFTER:
                    
NUMBER OF SHARES:                                   VESTED ON OR AFTER:
                    
NUMBER OF SHARES:                                   VESTED ON OR AFTER:
                    
     2. Stock Certificates. Certificates for the Restricted Stock shall be
issued by the Corporation in the name of the Grantee and delivered to the
Grantee at the time of grant. The certificates shall bear the following legend
evidencing its restrictive nature as follows:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED
IN THE A. M. CASTLE & CO. 2008 RESTRICTED STOCK AND STOCK OPTION PLAN AND AN
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND A. M. CASTLE & CO. A
COPY OF SUCH PLAN AND AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF A.
M. CASTLE & CO., 3400 N. WOLF ROAD, FRANKLIN PARK, ILLINOIS 60131.
     3. Effect of Termination of Employment. If the Grantee’s employment with
the Corporation and all Related Companies terminates for any reason, then any
Restricted Stock not vested as of such date will be forfeited to the
Corporation.
     4. Tax Withholding Obligations. The Grantee shall be required to deposit
with the Corporation either (i) an amount of cash equal to the amount determined
by the Corporation to be required with respect to any withholding taxes, FICA
contributions, or the like under any federal, state or local statute, ordinance,

 



--------------------------------------------------------------------------------



 



rule or regulation in connection with the grant or vesting of the Restricted
Stock or (ii) a number of shares of the Corporation’s Common Stock otherwise
deliverable having a Fair Market Value sufficient to satisfy the statutory
minimum of all or part of the Grantee’s estimated total federal, state and local
tax obligations associated with the grant or vesting of the Restricted Stock.
The Corporation shall not deliver any of the shares of the Corporation’s Common
Stock until and unless the Grantee has made the deposit required herein or
proper provision for required withholding has been made.
     5. Rights as Shareholder. The Grantee shall have all rights of a
shareholder prior to the vesting of the Restricted Stock, including the right to
vote the shares and receive all dividends and other distributions paid or made
with respect thereto.
     6. Transferability. The Restricted Stock may not be transferred, assigned
or made subject to any encumbrance, pledge or charge until such Restricted Stock
has vested and any other restrictions or conditions on such Restricted Stock are
removed, have been satisfied or expire.
     7. No Employment Rights. Nothing in this Agreement will confer upon the
Grantee any right to continue in the employ or service of the Corporation or any
Subsidiary or affect the right of the Corporation to terminate the employment of
the Grantee at any time with or without cause.
     8. Amendment. This Award Agreement may be amended only by a writing
executed by the Corporation and the Grantee that specifically states that it is
amending this Award Agreement. Notwithstanding the foregoing, this Award
Agreement may be amended solely by the Committee by a writing which specifically
states that it is amending this Award Agreement, so long as a copy of such
amendment is delivered to the Grantee, and provided that no such amendment
adversely affecting the rights of the Grantee hereunder may be made without the
Grantee’s written consent. Without limiting the foregoing, the Committee
reserves the right to change, by written notice to the Grantee, the provisions
of the Restricted Stock or this Award Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling or judicial
decisions, provided that any such change shall be applicable only to shares of
Restricted Stock which are than subject to restrictions as provided herein.
     9. Severability. If all or any part of this Award Agreement is declared by
any court or government authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Award Agreement not
declared to be unlawful or invalid. Any Section of this Award Agreement so
declared to be unlawful or invalid shall, if possible, be construed in a manner
that will give effect to the terms of such Section to the fullest extent
possible while remaining lawful and valid.
     10. Construction. The Restricted Stock is being issued pursuant to
Section IV of the Plan and is subject to the terms of the Plan. A copy of the
Plan has been given to the Grantee and additional copies of the Plan are
available upon request during normal business hours at the principal executive
officers of the Corporation. To the extent that any provision of this Award
Agreement violates or is inconsistent with an express provision of the Plan, the
Plan provision shall govern and any inconsistent provision in this Award
Agreement shall be of no force or effect.
     11. Binding Effect and Benefit. This Award Agreement shall be binding upon
and, subject to the conditions hereof, inure to the benefit of the Corporation,
its successors and assigns, and the Grantee and his successors and assigns.
     12 Entire Understanding. This Award Agreement embodies the entire
understanding and agreement of the parties in relation to the subject matter
hereof, and no promise, condition, representation or warranty, expressed or
implied, not herein stated, shall bind either party hereto.
     13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

2



--------------------------------------------------------------------------------



 

\

The Corporation and the Grantee hereby agree to the terms and conditions of this
Award Agreement and have executed it as of the Date of Grant set forth above.
A. M. CASTLE & CO.

         
By:
       
 
 
 
   
Its:
       
 
 
 
   
 
              Grantee    

3